Citation Nr: 0738648	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  98-08 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for amnesia.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected residuals of a 2nd and 4th 
metatarsal fracture of the right foot.

4.  Entitlement to an initial compensable evaluation for 
service-connected residuals of a maxillary fracture.


REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the claims for 
entitlement to service connection for amnesia and bilateral 
hearing loss.  The March 1998 rating decision also granted 
service connection for residuals of a maxillary fracture and 
residuals of a 2nd and 4th metatarsal fracture of the right 
foot, both with noncompensable evaluations effective 
September 23, 1997.  

During the course of the veteran's appeal, the RO assigned a 
10 percent evaluation for service-connected residuals of a 
2nd and 4th metatarsal fracture of the right foot, effective 
September 23, 1997.  See June 2007 supplemental statement of 
the case (SSOC).  Despite the increased rating granted by the 
RO, the veteran's appeal remains before the Board.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement (NOD) as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  

In May 2003, the Board remanded these issues to the RO via 
the Appeals Management Center (AMC) in Washington, DC to 
afford the veteran VA examinations and address due process 
concerns.  All required development has been completed, and 
the veteran's claim is properly before the Board at this 
time.






FINDINGS OF FACT

1.  There is no medical evidence of record showing that the 
veteran has been diagnosed with amnesia.  

2.  The veteran's bilateral hearing loss is not etiologically 
related to active service.  

3.  The veteran's residuals of a 2nd and 4th metatarsal 
fracture of the right foot cause no more than a moderate 
disability.  

4.  There is no medical evidence of record showing malunion 
or nonunion of the veteran's maxilla. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for amnesia have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2007).

3.  The criteria for a disability evaluation in excess of 10 
percent for service-connected residuals of a 2nd and 4th 
metatarsal fracture of the right foot have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2007).

4.  The criteria for a compensable disability evaluation for 
service-connected residuals of a maxillary fracture have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.150, 
Diagnostic Code 9916 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection claims

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

The veteran contends that he has amnesia as a result of an 
in-service motor vehicle accident.  See September 1997 VA 
Form 21-526.  His service medical records reveal that he 
sought treatment following a June 2, 1969 motor vehicle 
accident.  On August 12, 1969, an impression of minor amnesia 
secondary to concussion was made.  Following a mental status 
examination conducted on August 15, 1969, the impression was 
of possible amnesia; the examining physician noted that there 
was no record of loss of consciousness in the veteran's 
records although he did not remember the accident.  On 
September 10, 1969, the veteran's memory seemed to be 
improving.  See health records.  There are no further 
notations related to the veteran's memory problems.  At the 
time of the veteran's separation from service, he reported 
loss of memory or amnesia and periods of unconsciousness.  
See December 1969 report of medical history.

The veteran underwent a VA C&P mental disorders examination 
in June 1998 with subjective complaint of a decrease in short 
and long term memory.  Following a mental status examination, 
the examiner reported that the veteran's IQ was in the low 
normal range, that there was no clear cut evidence of 
schizophrenia or bipolar disorder, but there was clearly what 
appeared to be a memory problem.  The examiner noted that the 
veteran's memory seemed to be poor in a spotty sense, that at 
times he did not think the veteran was trying very hard, but 
that in general, the veteran knew the main facts.  The 
examiner further noted that because of the primary problem in 
the veteran's case, he felt diagnostic psychological testing 
was indicated with a focus on short term and long term memory 
issues.  The veteran's concrete thinking was also something 
that might be looked into for possible organic mood 
disorders, organic affectual disorders, or just plain organic 
brain syndromes that could explain his concrete thinking.  As 
for an Axis I diagnosis, the examiner wrote that the veteran 
reports decrease in both recent and distant memory since an 
alleged motor vehicle accident in 1969.  A handwritten Axis I 
diagnosis of mild organic brain syndrome at least as likely 
as not secondary to motor vehicle accident in 1969 was also 
noted.  

The veteran subsequently underwent a psychological assessment 
in June 1998 due to his complaints of long and short term 
memory problems.  In pertinent part, he was unable to provide 
information about his early years and claimed that he could 
not remember any events from his childhood.  The veteran 
could also not remember why he divorced his first wife.  He 
reported the in-service motor vehicle accident and indicated 
that he suffered massive external head injuries as a result, 
though he also indicated he had no recollection of the 
accident and had no idea how long he was unconscious or for 
how long he was hospitalized.  

The veteran reported difficulties with his short and long 
term memory and indicated having to write everything down or 
risk forgetting.  In addition to problems remembering his 
childhood, the veteran reported that he had difficulty 
remembering the presidents prior to the current one.  The 
examiner included behavioral observations, noting that the 
veteran's speech comprehension appeared intact, his affect 
was limited (though he was able to laugh at times), speech 
was unremarkable (though he showed long response latency), 
and he tended to work slowly on time tasks.  During the 
administration of the Wisconsin Card Sorting Test (WCST), the 
veteran frequently asked questions about the test despite 
receiving feedback that such questions could not be answered.  
He was cooperative with the examiner and appeared to give all 
of the tests his best efforts.  The veteran was oriented to 
time, place, person and situation.  He named the current 
president but could not freely recall the names of any 
presidents prior to Clinton.  When given a verbal cue for 
Bush, the veteran named Reagan instead.  He was able to name 
Carter with the cue "peanut farmer" and then was able to 
spontaneously name Nixon, Ford, Johnson and Kennedy without 
cues.  

Several tests were administered by the evaluator to evaluate 
the veteran's general cognitive functioning, attention, 
language, academic achievement, calculations, spatial 
cognition, memory, motor function and visual motor 
sequencing, abstract thinking, problem solving and 
flexibility of thinking, and emotional functioning.  A 
summary of the test results was included, which revealed 
relatively mild to moderate impairments in verbal list 
learning/memory, divided attention/working memory, generative 
naming and abstraction/hypothesis testing.  Specifically, the 
veteran performed within the severely impaired range on the 
California Verbal Learning Test (CVLT) learning trials and 
his verbal fluency, auditory digit span, knowledge of factual 
information, verbal abstraction skills and visuomotor coding 
speed fell within the mildly to moderately impaired ranges.  
In terms of areas of relative cognitive strength, the veteran 
did perform within normal limits on many of the 
neuropsychological tests.  Taken together, the results of the 
neuropsychological evaluation suggested possible mild 
executive dysfunction.  In general, the veteran had 
difficulty on tests that required mental manipulation and 
organization of information, cognitive flexibility and verbal 
abstraction.  There were also some indications of subtle 
retrieval problems and source memory errors.  His pattern of 
test performance suggested subtle frontal-subcortical system 
dysfunction, which could be related to the veteran's history 
of remote head injury and/or substance abuse/dependence and 
it is also possible that pain and physical discomfort may be 
contributing factors to his performance, though they do not 
fully account for the findings.  

The RO subsequently requested the June 1998 VA examiner to 
affirm or amend his diagnosis after performing a review of 
the claims folder, which had not been provided during the 
examination.  In an April 2002 letter, the VA examiner 
reported that the neuropsychiatric testing that rated the 
veteran's memory in the moderately severe range was much more 
significant than his earlier impression of mild organic brain 
syndrome.  The neuropsychiatric testing also resulted in an 
opinion that in addition to the possible damage resulting 
from the head trauma following the 1969 motor vehicle 
accident, the veteran's long history of substantial substance 
abuse may well be a factor in explaining the organic brain 
syndrome.  The VA examiner found that the only change he 
would make to his June 1998 report would be to change the 
Axis I diagnosis, which should read that the veteran has 
moderate to severe cognitive impairments secondary to his 
motor vehicle accident of 1969 and possibly complicated 
further by his extensive polysubstance abuse and alcohol 
abuse in the past.  The examiner further indicated that he 
was unable to break down the Global Assessment of Functioning 
(GAF) scores as to what percent is due to his head injury 
versus alcohol and polysubstance abuse.  Following receipt of 
this report, service connection for organic brain syndrome 
with memory loss due to head trauma was granted with a 30 
percent evaluation.  See January 2003 rating decision.  

The veteran underwent a second VA C&P mental disorders 
examination in May 2006, at which time his claims folder was 
reviewed.  The examination was conducted by the same examiner 
who conducted the June 1998 examination.  The veteran's 
subjective complaints included slight slowing of mental 
processes, occasional word searching, note taking, and 
minimal forgetfulness.  He denied any major problems.  Mental 
status evaluation revealed that the veteran was oriented as 
to time, place and person, knew the current office holders 
and inner city distances, and knew that there are 50 states.  
His IQ was found to be average and he did well naming 
presidents backwards and doing serial sevens.  He knew the 
opposite of northwest is southeast and spelled world 
correctly both backwards and forwards.  There was no evidence 
of significant dementia, schizophrenia or bipolar disorder, 
memory was intact and he knew what he had for dinner last 
night as well as his address and phone number.  The examiner 
reported that the veteran's mental status showed minimal 
generalized cognitive deficiencies that correspond to the 
psychological testing done in June 1998.  Additional 
neuropsychiatric studies were not indicated and those 
performed suggest mild to moderate organic changes, secondary 
to the service-connected brain injury.  The examiner also 
found evidence of minimal brain damage secondary to a closed-
head injury while on active duty.  

The diagnosis made was of minimal brain damage (mild 
dementia); extremely mild without medications, did not exist 
prior to entrance.  The examiner further reported that the 
veteran's case had not changed since neuropsychiatric studies 
were done - it is not getting better but it is not getting 
worse.  An Axis I diagnosis of mild, residual, minimal brain 
injury secondary to motor vehicle accident in 1969 with 
minimal impairment on psychosocial functioning and no 
impairment on quality of life; and methamphetamine abuse in 
full, sustained remission since 1992, was made.  The Axis IV 
diagnosis was as follows: veteran states he has to keep notes 
to handle his forgetfulness; some occasional word searching; 
no global amnesia.  The examiner also reported that he 
reviewed the medical records and found them consistent with 
mild to moderate slowing of cerebral function according to VA 
extensive neuropsychiatric studies contained in the claims 
folder.  

The evidence of record does not support the claim for service 
connection for amnesia.  The application of 38 C.F.R. § 3.303 
has an explicit condition that the veteran must have a 
current disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) (establishing service connection requires 
evidence of a relationship between a current disability and 
events in service or an injury or disease incurred therein).  
While the Board acknowledges that the service medical records 
contain impressions of minor amnesia secondary to concussion 
and possible amnesia, see August 1969 and September 1969 
health records, there is no post-service medical evidence of 
record to indicate that a diagnosis of amnesia has ever been 
made.  See June 1998 psychological assessment; June 1998 and 
May 2006 VA C&P mental disorders examination reports; April 
2002 VA examiner letter.  In the absence of a current 
diagnosis of amnesia, and taking into consideration that 
service connection for organic brain syndrome with memory 
loss due to head trauma has been granted, service connection 
for amnesia is not warranted and the claim must be denied.  

The veteran also contends that he has bilateral hearing loss 
as a result of active service.  See September 1997 VA Form 
21-526.  Impaired hearing will be considered a disability 
when the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or 
greater; or the auditory thresholds for at least three of 
these frequencies are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).  

The veteran's service medical records are devoid of reference 
to complaint of or treatment for hearing loss.  At the time 
of his separation from service, the veteran denied ear, nose 
or throat trouble and hearing loss, and clinical evaluation 
of his ears and drums was normal.  Moreover, audiometric 
testing did not reveal hearing loss per VA standards and his 
left ear exhibited 15/15 in both whispered voice (WV) and 
spoken voice (SV).  See December 1969 reports of medical 
examination and history.  

The veteran underwent a VA C&P audio examination in June 
1998.  The VA examiner reported that there were no records to 
review at that time.  The veteran reported trouble with 
hearing in both ears.  He indicated that he served on active 
duty for two years as a tank driver, during which time he was 
exposed to tank noise and different types of gunfire noise 
without wearing hearing protection.  He also reported 
shooting firearms and could not remember whether he had worn 
any hearing protection.  Audiological evaluation revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
50
75
LEFT
15
15
20
25
40

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left.  The 
veteran was diagnosed with moderate to severe sensorineural 
hearing loss from 3000 to 8000 Hz in the right ear and a mild 
to moderately severe sensorineural hearing loss from 3000 to 
8000 Hz in the left ear.  The veteran had excellent word 
discrimination in both ears at slightly elevated listening 
levels.  Otoscopy revealed visible tympanic membranes, 
bilaterally, and tympanometry was within normal limits, 
bilaterally.  Contralateral acoustic reflexes were present in 
both ears and there was also bilateral negative reflex decay.  
No opinion on etiology was provided.  

The veteran underwent a second VA C&P audio examination in 
May 2006 at which time his claims folder and audiometric data 
was reviewed.  The examiner noted that his induction physical 
in February 1968 showed hearing within normal limits, as did 
his separation physical in December 1969.  Though the 
veteran's actual separation date was in February 1970, he 
signed a note in January 1970 indicating that to the best of 
his knowledge, there had been no change in his medical 
condition since the examination.  He also checked "no" to 
ear nose or throat trouble on his discharge form.  The 
veteran again reported two years of military service as a 
tank driver, during which time he wore a helmet, but no other 
hearing protection. The veteran also reported being a right-
handed shooter with handheld weapons.  He also noted that he 
had a civilian job working with fiberglass products where he 
did not use hearing protection and was around significant 
noise from grinding.  The veteran also reported a history of 
in-service head injury, but denied a history of ear surgery, 
ear infections or vertigo.  

Audiological evaluation was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
65
80
LEFT
20
20
25
40
55

Tympanometry was within normal limits, contralateral acoustic 
reflexes were present in both ears with negative decay noted 
bilaterally, and otoacoustic emissions (OAEs) were absent in 
both ears.  Pure tone threshold testing for the right ear 
showed hearing to be within normal limits from 250 to 2000 Hz 
with a moderate severe to severe sensorineural hearing loss 
from 3000 to 8000 Hz.  For the left ear, hearing was within 
normal limits from 250 to 2000 Hz with a mild sloping to 
moderately severe sensorineural hearing loss from 3000 to 
8000 Hz.  There was an asymmetry noted with the right ear 
greater than the left and there were negative stengers noted 
from 3000 to 4000 Hz.  Word recognition scores were obtained 
using the Maryland CNC word list.  Scores of 94 and 96 
percent were obtained for the right and left ears, 
respectively, both obtained at 65 decibels with 40 decibels 
masking in the non-test ear.  

The VA examiner reported that the results were consistent 
with a moderately severe to severe loss in the right ear from 
3000 to 8000 Hz with a mild to moderately severe 
sensorineural hearing loss in the left from 3000 to 8000 Hz 
with a significant asymmetry noted, right greater than left.  
The examiner's opinion was that the veteran's hearing loss 
was not caused by service.  The rationale provided was that 
the veteran's hearing was within normal limits when he left 
the military and he did not mention any tinnitus or ear, nose 
or throat trouble upon separation.  There was also no medical 
evidence to show a delayed onset of hearing loss from time of 
noise exposure; therefore, if the veteran's hearing loss was 
caused by his time in service, it would have shown on his 
exit examination.  The examiner also noted that the veteran 
had noise exposure in his civilian job.  

The evidence of record does not support the veteran's claim 
for service connection for bilateral hearing loss.  Although 
the veteran has exhibited bilateral hearing loss as defined 
by 38 C.F.R. § 3.385 during post-service audiological 
evaluations, there is no medical evidence establishing a link 
between the veteran's hearing loss and service.  In fact, the 
VA examiner found that the veteran's hearing loss was not 
related to military service, rationalizing that his hearing 
was within normal limits at the time of his discharge, there 
was no evidence to show a delayed onset of hearing loss 
following military noise exposure, and the veteran had post-
service noise exposure.  In the absence of evidence 
establishing that the veteran's bilateral hearing loss is 
related to service, service connection is not warranted and 
the claim must be denied.  

Finally, while the veteran contends that he has amnesia and 
hearing loss that are related to his active service, his lay 
statements alone are not competent evidence to support a 
finding on a medical question requiring special experience or 
special knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claims for service connection for amnesia and 
hearing loss, in which case the claims are denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
and that, therefore, the provisions of § 5107(b) are not 
applicable.





II.  Increased rating claims

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  

Where the rating appealed is the initial rating assigned with 
a grant of service connection, the entire appeal period is 
for consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

An evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other 
words, when rated for limitation of motion, a higher rating 
may be assigned if there is additional limitation of motion 
from pain or limited motion on repeated use of the joint.  A 
finding of functional loss due to pain must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  38 C.F.R. § 4.40 (2007).  

Service connection for residuals of a 2nd and 4th metatarsal 
fracture of the right foot was granted with a noncompensable 
evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5284, effective September 23, 1997.  See March 1998 rating 
decision.  As noted above, this rating was subsequently 
increased to 10 percent, effective September 23, 1997.  See 
June 2007 SSOC.  Diagnostic Code 5284 provides the criteria 
for other foot injuries, and assigns ratings in excess of 10 
percent for moderately severe (20 percent) or severe (30 
percent) injuries.  A 40 percent evaluation is warranted for 
actual loss of use of the foot.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (Note) (2007).  

The veteran underwent a VA C&P spine examination in June 
1998, during which his right foot was examined.  The examiner 
reviewed the veteran's past medical history and noted the 
1969 automobile accident in which he sustained fractures in 
his right foot.  The veteran reported some residual loss of 
motion in his right foot and felt that there was weakness 
with regards to his ability to bear full weight on the foot.  
Examination of the veteran's right foot revealed a very 
definite bony prominence on the dorsal lateral aspect of the 
mid-tarsal area at approximately the bases of the third and 
fourth metatarsal articulation to the more proximal cuneiform 
and cuboid bones.  There was no demonstrable motion in this 
area, but the veteran's mid-tarsal motion proximal to this 
was considered to be within normal limits, as was his motor 
power.  The veteran was diagnosed with bony exostosis dorsal 
lateral aspect of mid-tarsal area to the right foot related 
to previous metatarsal fractures, healed, and possible 
secondary degenerative arthritis of metatarsal-cuneiform and 
suboid articulations.  

X-rays of the veteran's right foot were subsequently ordered, 
which contained an impression of bony fusion proximal two-
thirds of the right fifth proximal phalanx with the proximal 
half of the right fourth proximal phalanx.  There was 
shortening of the fifth metatarsal and suspect post-fracture 
deformity of the bases of metatarsals three and four.  There 
was also suspicion of mild healed post-fracture deformity of 
the medial margin of the tarsal cuboid.  Productive bridging 
osteophytosis was present over the dorsal margin of the 
medial cuneiform bones.  An impression of degenerative 
changes of the first metatarsophalangeal joint with mild 
joint space narrowing and minimal productive change along the 
lateral margin; productive spurring of the underlying 
sesamoids, was made.  See June 1998 radiology examination 
report.  

A second VA C&P spine examination was conducted in May 2006, 
at which time his right foot was again evaluated and his 
claims folder was reviewed.  The veteran reported that he had 
had no significant problems with his foot except for 
occasional pain over the prominence at the base of the fifth 
and the suboid.  He denied wearing any special shoes or using 
any orthotic devices, and also denied any instability, 
incoordination, weakness or fatigability specifically related 
to his foot.  The veteran reported that his foot had not been 
recently evaluated and that he had not been to see a 
podiatrist.  He complained of some residual loss of motion 
and reported occasional pain on increased weight bearing.  
Physical examination of the veteran's right foot revealed 
that he had a prominence over the base of the fifth 
metatarsal and cuboid junction that was nontender to deep 
palpation.  The range of motion of his foot and ankle was 
essentially normal.  His ankle dorsiflexion was 20 degrees, 
plantar flexion was to 45 degrees, inversion was to 20 
degrees and eversion was to 15 degrees.  There was no 
significant hallux valgus deformity of the great toe, no 
clawing or hammering of the other toes, and there was normal 
subtalar motion.  The veteran did not report any specific 
flare-ups, weakened movement, excessive fatigability or 
incoordination related to the foot injury in the past or 
recently.  There was no excessive callosities or significant 
abnormality of the Achilles tendon.  Motion of the first, 
second, third, fourth and fifth metatarsophalangeal joints 
was normal.  Motor power was 5/5 to resistive plantar 
flexion, dorsiflexion, inversion and eversion strength 
testing and the sensory examination was normal.

X-rays taken of the right foot at the time of the examination 
revealed persistence in the degenerative changes, primarily 
at the fourth and fifth metatarsophalangeal joints.  There 
was also a fusion of the fourth and fifth metatarsal bones at 
the base approximately with abnormal morphology at the base 
of the fifth metatarsal and the cuboid joint.  There was 
severe osteoporosis of the first metatarsophalangeal joint 
with a large dorsal osteophytes and some sesamoid arthritis.  
The changes of great toe were radiographically consistent 
with hallux rigidus.  It was also noted that the examination 
of the great toe at the metatarsophalangeal joint showed a 
range of motion of zero to 20 degrees of extension and zero 
to 20 degrees of flexion, with pain.  Neurovascularly, 
however, the veteran is intact.  The veteran was diagnosed 
with right foot status post second and fourth metatarsal 
fractures with post-traumatic fourth and fifth 
metatarsal/tarsal fusion and arthritis at the metatarsal 
cuboid joint with degenerative arthritis of the first 
metatarsophalangeal joint and osteophytosis consistent with 
chronic hallux rigidus.  Functional impairment was reported 
as mild to moderate.  The right foot range of motion and 
joint function are not additionally limited by pain, fatigue, 
weakness or lack of endurance following repetitive use and 
the examiner determined that the foot disability caused 
moderate impairment.  

The evidence of record does not support the assignment of a 
rating in excess of 10 percent under Diagnostic Code 5284 for 
residuals of a 2nd and 4th metatarsal fracture of the right 
foot, as there is no evidence that the residual disability is 
moderately severe.  In fact, when asked specifically to 
describe the level of impairment caused by this disability, 
the May 2006 examiner indicated that it resulted in only 
moderate impairment.  See VA C&P spine examination report.  

The Board has considered whether application of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 is warranted.  This diagnostic 
criteria establishes that degenerative arthritis established 
by x-ray findings is to be rated on the basis of limitation 
of motion of the affected part.  In the absence of limitation 
of motion, a rating in excess of 10 percent is warranted for 
x-ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations (20 percent).  The 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities are considered groups of minor joints.  See 
38 C.F.R. § 4.45(f) (2007).  There is no evidence of 
involvement of two or more minor joint groups or occasional 
incapacitating exacerbations.  Therefore, a rating in excess 
of 10 percent is not warranted under these diagnostic 
criteria.  

The Board has also considered whether an increased rating is 
warranted under Diagnostic Code 5283, which provides the 
criteria for malunion or nonunion of the tarsal or metatarsal 
bones.  Although the veteran has post-traumatic 4th and 5th 
metatarsal/tarsal fusion, the assignment of an increased 
rating under this diagnostic code also requires more than 
moderate impairment (20 percent for moderately severe; 30 
percent for severe).  In the absence of such evidence, an 
increased rating is not warranted under these diagnostic 
criteria.  

Consideration has also been given to whether an increased 
rating is warranted on the basis of functional impairment and 
pain.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 




(2007); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  The 
Board acknowledges the veteran's complaint of some residual 
loss of motion and occasional pain on increased weight 
bearing.  In this case, however, even with consideration of 
the guidelines set forth in DeLuca, the veteran's right foot 
disability does not warrant an increased evaluation because 
his right foot range of motion and joint function are not 
additionally limited by pain, fatigue, weakness or lack of 
endurance following repetitive use and he specifically denied 
any weakened movement, excessive fatigability or 
incoordination related to the foot injury in the past or 
recently.  Again, the May 2006 VA examiner stated that there 
was only moderate impairment of the foot.

The March 1998 rating decision that is the subject of this 
appeal also granted service connection for residuals of a 
maxillary fracture, with a noncompensable evaluation assigned 
pursuant to 38 C.F.R. § 4.150, Diagnostic Code 9916, 
effective September 23, 1997.  This diagnostic code provides 
the rating criteria for malunion or nonunion of the maxilla, 
with compensable ratings assigned for moderate (10 percent) 
and severe displacement (30 percent).  

The veteran underwent a VA C&P dental and oral examination in 
June 1998, at which time the VA examiner noted that there 
were no medical records available for review and that a 
history was obtained by interviewing the veteran.  The 
veteran reported sustaining multiple jaw fractures in the 
1969 motor vehicle accident, but was unable to recall the 
location of the fractures or the type of treatment he 
received, though he indicated healing uneventfully.  The 
veteran reported multiple dental problems that needed 
attention, but denied any pain or discharge.  Physical 
examination revealed, in pertinent part, normocephalic, 
atraumatic cranium without gross maxillofacial deformity and 
no steps palpated in the maxillary or mandibular alveolar 
process.  A panoramic dental tomogram exhibited no bony 
fixation devices in the maxilla or mandible and no evidence 
of maxillary or mandibular malunion or nonunion.  The veteran 
was diagnosed with status post jaw fracture (by patient 
history; there is no evidence of a fracture).  





A second VA C&P dental and oral examination was conducted in 
May 2006.  The claims folder was available and reviewed by 
the VA examiner.  The veteran reported suffering a fracture 
of at least the maxilla, and possibly the mandible in three 
or four places, as a result of the 1969 motor vehicle 
accident.  He indicated that he was treated with closed 
reduction and Arch-bars for approximately six to 10 weeks, 
but was unsure.  The veteran reported having little or no 
dental treatment since the accident and was sure that he had 
had no dental care for the last 20 years.  A general intra-
oral examination revealed tissue to be within normal limits, 
nicotine stomatitis on the buccal mucosa, but no evidence of 
scarring or paresthesia to the oral tissues.  The only 
functional impairment was be due to loss of numerous teeth, 
which is unrelated to the trauma he suffered with the 
fracture of the maxillae and possible fracture of the 
mandible.  A temporomandibular joint assessment revealed 
range of motion and vertical excursion exceeded 48mm and 
right and left lateral ranges of motion were normal.  There 
was no deviation from the midline and auscultation of the 
joint showed no sounds.  The temporal mandibular joint was 
noted to be normal in all aspects.  Bone loss was noted in 
the mandible, maxillae and hard palate, due only to loss of 
numerous teeth and periodontal alveolar crest bone loss, not 
from trauma.  

Digital panoramic radiograph was exposed and showed numerous 
non-restored teeth and teeth that are indeed non-restorable.  
There was no evidence of residual hardware indicating 
mandibular fracture and there as no evidence of nonunion or 
malunion of the maxillae.  In pertinent part, the veteran was 
diagnosed with status post fracture of the maxillae which was 
treated with closed reduction and Arch-bars, by history; no 
indication of nonunion or malunion; maxillae appears healed 
in its normal relationship to the mandible.  The VA examiner 
also noted that the veteran believed he had fractures of the 
mandible but there was no evidence of that.  

The evidence of record does not support the assignment of a 
compensable rating under Diagnostic Code 9916 for residuals 
of a maxillary fracture, as there is no evidence of malunion 
or nonunion of the maxilla.  Rather, both the June 1998 
panoramic dental tomogram and the May 2006 digital panoramic 
radiograph were 




negative for any evidence of maxillary nonunion or malunion.  
In the absence of such evidence, an increased rating is not 
warranted and the claim must be denied.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claims for higher ratings 
and that, therefore, the provisions of § 5107(b) are not 
applicable.


III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board acknowledges that the veteran was not provided with 
proper section 5103(a) notice prior to the issuance of the 
March 1998 rating decision that is the subject of this 
appeal.  The claims for service connection for amnesia and 
bilateral hearing loss were filed before the current section 
5103(a) notice requirement became effective in November 2000 
and the veteran's disagreement with the initial ratings 
assigned for residuals of a maxillary fracture and residuals 
of a 2nd and 4th 




metatarsal fracture of the right foot, stems from his March 
1998 NOD, which is subject to section 7105 procedures.  
VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (2004).  The Board is 
bound to follow this precedent opinion.  38 U.S.C.A. 
§ 7104(c) (West 2002).  Moreover, each of these claims was 
remanded in order to effect compliance with the duties to 
notify and assist.  

Pursuant to the May 2003 remand, the veteran was advised of 
the evidence needed to substantiate his claims for service 
connection and increased rating and of his and VA's 
respective duties in obtaining evidence.  He was also asked 
to send any evidence in his possession that pertains to his 
claims.  See November 2004 letter.  Accordingly, the duty to 
notify has been fulfilled concerning these claims.  The 
veteran was also provided notice of the appropriate 
disability rating and effective date of any grant of service 
connection, as required by Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  See March 2006 letter.  The claims were 
readjudicated in a June 2007 supplemental statement of the 
case.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been met 
as the veteran's service medical and VA treatment records 
have been obtained and the veteran was afforded several 
appropriate VA examinations in connection with his claims.  
The Board does note that records associated with the 
treatment the veteran received in-service following the 1969 
motor vehicle accident have not been associated with the 
claims folder.  As the veteran does not have a current 
diagnosis of amnesia, however, additional records from 
service, assuming they could be found, would not provide a 
basis to grant this claim.  Therefore, searching for more 
records in this case serves no constructive purpose.  The 
record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.  The veteran 
stated in August 2007 that he had no further evidence to 
submit.




For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.


ORDER

Service connection for amnesia is denied.

Service connection for bilateral hearing loss is denied.

An evaluation in excess of 10 percent for service-connected 
residuals of a 2nd and 4th metatarsal fracture of the right 
foot is denied.  

A compensable evaluation for service-connected residuals of a 
maxillary fracture is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


